Title: From Abigail Smith Adams to John Quincy Adams, 26 January 1811
From: Adams, Abigail Smith
To: Adams, John Quincy



No 2—
My dear Son
Quincy Jan’ry 26 1811

I have already written to you twice by this opportunity. I had not intended to have taken my pen the third time, but having received intelligence from Washington which I wish’d might be communicated to mrs Adams, and her Sister with that prudence and tenderness which so distressing an event calls for I thought it best to communicate to you the Sudden death of Mrs Hellen, who was at Church on Christmas day; and burried on the New year. She died in Child bed. I have not yet any Letters from the family. I wrote immediatly to mrs Johnson, who I know must be overwhelmed with Grief as well as the whole Family, with whom as well, as with my dear daughter & her sister I do most tenderly Sympathize. “My dyeing Friend’s come o’er me like a cloud” for these three Months past, the Aged, the Middle Aged, and youth & Infancy have followed in quick succession—I had scarcly wiped the tears from my Eyes, feeling as I have done the distress of my Friends in Washington, when a stroke nearer home cloaths me in mourning
The death of Mrs Norten is almost as sudden as that of Mrs Hellen, not 48 hours from the time she was first attackd, before her blessed spirit winged its way to Realms of Bliss; then why Should I mourn for her? here she had little health much care, anxiety, and more labour, than her poor Frame could Sustain. To her family she is indeed a loss; her prudence her Eoconomy, sustaind them in credit. her counsel & example trained them up in the way in which they should go.
“what tho’ short thy her date,
“virtue, not rolling Sun’s the mind matures.
“That life is long, which answers life’s great end”
your uncle and Aunt, feel keenly this distressing event, but as Christians, they say the will of the Lord be done.
Say to your wife, that I enter into her grief, and most tenderly sympathize with her, and Kitty;
However we may live there is not any Religion by which we can dye die, but the Christian which gives us the glorious prospect of Life eternal. If Says the Apostle if “in this Life only, we have hope; we are of all men the most misirable.
Religion! Providence! an after-State!
“Here is firm footing; here is solid Rock
“This can support us;
“His hand the good man fastens on the Skies,
“And bids Earth, roll, nor feels her idle whirl”
I have no hope of hearing again from you for many Months. what other changes await us in that period is known only to that Being, “whom from all Creatures hides the Book of fate” Whilst we are directed so to number our days, as to apply our hearts into Wisdom and may this Salutary admonition, be duly impress’d upon the mind and heart of / your affectionate / Mother
Abigail Adams